Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), originally executed as of the 19th day
of March, 2007, is hereby amended this 4th day of August, 2008 by and between
ATS Corporation, a Delaware corporation (the “Corporation”), and Dr. Edward H.
Bersoff, a resident of the Commonwealth of Virginia (the “Executive”).
 
WHEREAS, the Executive commenced service as the Corporation’s Chairman,
President and Chief Executive Officer on January 16, 2007, the date of the
closing of the Corporation’s acquisition of Advanced Technology Systems, Inc.;
and
 
WHEREAS, the Corporation and the Executive initially formalized the terms of the
employment relationship in this Agreement on March 19, 2007; and
 
WHEREAS, the parties desire to extend the term of the Executive’s service as
Chief Executive Officer through December 31, 2009 and to make certain other
revisions to the terms of such employment relationship; and
 
WHEREAS, the Executive and the Corporation wish to formalize such extension and
revisions to the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein, and intending to be legally bound hereby, the Corporation and the
Executive hereby agree to amend and restate the Agreement in the form
hereinafter set forth:
 
1. Employment; Duties.
 
(a) Employment and Employment Period. The Corporation shall employ the Executive
to serve as the Corporation’s Chairman and Chief Executive Officer (initially
also with the title of President) (the “Chairman/CEO”) for a period to be agreed
upon by the Executive and the Compensation Committee of the Board of Directors
(the “Compensation Committee”), such period currently expected to extend until
on or about December 31, 2009 (the “CEO Period”), and thereafter (and after
employment of a new Chief Executive Officer) as the Corporation’s Chairman of
the Board (the “Chairman”) for the period ending December 31, 2011 (the
“Chairman Only Period,” which until otherwise agreed shall, for purposes of this
Agreement, be treated as commencing on January 1, 2009). The period ending
December 31, 2011 is hereinafter sometimes referred to as the “Employment
Period.” Further, the phrase “termination of employment” as used hereinafter,
shall be deemed to be “separation from service” under Section 409A of the
Internal Revenue Code (the “Code”). The Employment Period may be extended by
mutual agreement of the parties.
 
(b) Offices, Duties and Responsibilities. The Executive shall perform such
customary, appropriate and reasonable executive duties as are usually performed
by a Chairman/CEO or Chairman, as the case may be. The Executive’s offices shall
be located at the Corporation’s headquarters building in McLean, Virginia.

1

--------------------------------------------------------------------------------


 
(c) Devotion to Interests of the Corporation. Except as expressly authorized by
the Board and so long as the Executive serves as Chairman/CEO, the Executive
will not, without the prior written consent of the Corporation, directly or
indirectly engage in any other business activities or pursuits, except
activities in connection with (i) any professional, charitable or civic
activities (other than as an officer), (ii) personal investments, (iii) serving
as an executor, trustee or in another similar fiduciary capacity for a
non-commercial entity, and (iv) continued service on a number of corporate
boards consistent with the Executive’s current board service; provided, however,
that any such activities do not materially interfere with the performance of his
responsibilities and obligations pursuant to this Agreement. These restrictions
shall not apply to the Executive during the Chairman Only Period. The Executive
shall use his best efforts to promote the interests and welfare of the
Corporation.
 
2. Compensation and Fringe Benefits.
 
(a) Base Compensation. So long as the Executive serves as Chairman/CEO, the
Corporation shall pay the Executive a base salary at the rate of $300,000 per
year, as adjusted from time to time with the approval of the Compensation
Committee (“CEO Base Compensation”). The Executive’s base salary during the
Chairman Only Period shall be at a reduced level as agreed upon between the
Executive and the Compensation Committee (“Chairman Base Compensation”). The CEO
Base Compensation and Chairman Base Compensation shall be payable in
installments in accordance with the Corporation’s normal payroll practices for
compensating executive personnel and shall be subject to payroll deductions and
tax withholdings in accordance with the Corporation’s usual practices and as
required by law.
 
(b) Incentive Compensation. The Executive shall be entitled to performance-based
incentive compensation within the meaning of Section 409A of the Code
(“Incentive Compensation”) during the CEO Period in an amount up to 65% of the
CEO Base Compensation. The Incentive Compensation payable for each performance
period (which shall not be less than twelve (12) months) shall be contingent on
and based on corporate and individual performance criteria agreed to between the
Executive and the Compensation Committee from time to time. At or before the
commencement of the Chairman Only Period, the Executive and the Compensation
Committee will agree on the extent, if any, to which the Executive shall be
entitled to Incentive Compensation during the Chairman Only Period. The target
amount payable as Incentive Compensation, as agreed upon between the Executive
and the Compensation Committee from time to time, is hereinafter referred to as
the “Incentive Compensation Target.”
 
(c) Fringe Benefits. The Executive shall also be entitled to such fringe
benefits as are generally made available by the Corporation to executive
personnel, including, but not limited to, health insurance. The Executive also
will be reimbursed for reasonable expenses incurred in connection with travel
and entertainment related to the Corporation’s business and affairs, to be paid
by the Corporation in a manner consistent with past practice and as amended by
any subsequent changes of corporate policy.

2

--------------------------------------------------------------------------------


 
(d) Restricted Stock. In connection with the initial execution of this Agreement
in March 2007, the Executive was awarded one hundred fifty thousand (150,000)
shares of restricted stock under the terms of the Company’s 2006 Omnibus
Incentive Compensation Plan, thirty thousand (30,000) of such shares to vest on
each December 31 during the Employment Period commencing with December 31, 2007
so long as the Executive continues to serve as Chairman/CEO or Chairman, as the
case may be, and with acceleration following a change in control as defined in
the applicable award agreement.
 
3. Trade Secrets. The Executive shall not use or disclose any of the
Corporation’s trade secrets or other confidential information. The term “trade
secrets or other confidential information” includes, by way of example, matters
of a technical nature, such as scientific, trade and engineering secrets,
“know-how,” formulae, secret processes or machines, inventions, computer
programs (including documentation of such programs) and research projects, and
matters of a business nature, such as proprietary information about costs,
profits, markets, sales, lists of customers, plans for future development, and
other information of a similar nature that is designated as confidential or
generally maintained as confidential or proprietary by the Corporation. After
termination of the Executive’s employment, the Executive shall not use or
disclose trade secrets or other confidential information unless such information
becomes a part of the public domain other than through a breach of the
Corporation's policies or is disclosed to the Executive by a third party who is
entitled to receive and disclose such information.
 
4. Return of Documents and Property. Upon the effective date of notice of the
Executive’s or the Corporation’s election to terminate the Executive’s
employment, or at any time upon the request of the Corporation, the Executive
(or his heirs or personal representatives) shall deliver to the Corporation (a)
all documents and materials containing trade secrets or other confidential
information relating to the Corporation's business and affairs, and (b) all
documents, materials and other property belonging to the Corporation, which in
either case are in the possession or under the control of the Executive (or his
heirs or personal representatives).
 
5. Discoveries and Works. All discoveries and works made or conceived by the
Executive during his employment by the Corporation, jointly or with others, that
relate to the Corporation's activities shall be owned by the Corporation. The
term “discoveries and works” includes, by way of example, inventions, computer
programs (including documentation of such programs), technical improvements,
processes, drawings and works of authorship. The Executive shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by, the Corporation to evidence or better assure title to such discoveries and
works in the Corporation, (b) assist the Corporation in obtaining or maintaining
for itself at its own expense United States and foreign patents, copyrights,
trade secret protection or other protection of any and all such discoveries and
works, and (c) promptly execute, whether during his employment by the
Corporation or thereafter, all applications or other endorsements necessary or
appropriate to maintain patents and other rights for the Corporation and to
protect its title thereto. Any discoveries and works which, within six months
after the termination of the Executive’s employment by the Corporation, are
made, disclosed, reduced to a tangible or written form or description, or are
reduced to practice by the Executive and which pertain to the business carried
on or products or services being sold or developed by the Corporation at the
time of such termination shall, as between the Executive and the Corporation, be
presumed to have been made during the Executive’s employment by the Corporation.
Set forth on Schedule 5 attached hereto is a list of inventions, patented or
unpatented, if any, including a brief description thereof, which are owned by
the Executive, which the Executive conceived or made prior to his employment by
the Corporation and which are excluded from this Agreement.

3

--------------------------------------------------------------------------------


 
6. Termination.
 
(a) Upon thirty (30) days’ prior written notice the Corporation may terminate
the Executive’s employment, with or without “Cause,” as defined in Section 6(f)
below. Upon thirty (30) days’ prior written notice, the Executive may terminate
his employment, with or without “Good Reason,” as defined in Section 6(e) below.
Upon any termination of the Executive’s employment (the “Date of Termination”)
for any reason, the Corporation shall:
 

 
(i)
pay to the Executive any unpaid CEO Base Compensation or Chairman Base
Compensation, as the case may be, through the Date of Termination;

 

 
(ii)
pay to the Executive any unpaid Incentive Compensation earned with respect to
completed performance periods but not paid through the date of termination under
the terms of applicable incentive compensation arrangements; and

 

 
(iii)
provide to or for the benefit of the Executive the benefits, if any, otherwise
expressly provided under this Section 6, Section 7 or Section 8, as applicable.

 
Any payments under this Section 6, Section 7 or Section 8 that are to be made in
connection with the termination of the Executive’s employment will be paid in
cash (with deduction of such amount as may be required to be withheld under
applicable law and regulations) within ten (10) business days of the Executive’s
termination of employment; provided, however, that in the event the Executive’s
employment is terminated pursuant to Section 6(b) below, then, at the
Corporation’s election, the “No Cause/Good Reason Termination Fee” (as therein
defined) shall be payable in equal monthly installments over the Applicable
Severance Period (as provided in Section 6(b)) with the first payment due within
five business days after the date of the Executive’s termination of employment
(collectively, the “Termination Fee Installment Payments”). All other
compensation and employment benefit arrangements provided for in this Agreement
shall cease upon such termination of employment except to the extent required by
law or otherwise expressly provided by such arrangements.

4

--------------------------------------------------------------------------------


 
(b) In the event the Corporation terminates the Executive’s employment without
Cause or the Executive terminates his employment for Good Reason, then, in
addition to the benefits provided for under Sections 6(a)(i) and 6(a)(ii) and
subject to the provisions of Section 8, the Corporation shall pay to the
Executive (i) a severance benefit equal to the Executive’s then applicable CEO
Base Compensation or Chairman Base Compensation, as the case may be, for a
period of twelve (12) months following the termination of employment if the
termination takes place during the CEO Period or eighteen (18) months if the
termination takes place during the Chairman Only Period (such twelve- or
eighteen-month period, as the case may be, the “Applicable Severance Period”),
(ii) the cost of maintaining the level of health insurance then maintained by
the Executive (including family) under Federal COBRA laws for a period of
eighteen (18) months following the effective date of the termination, plus (iii)
an amount equal to fifty percent (50%) of the Incentive Compensation Target, if
any, applicable for the first calendar year ending during the Applicable
Severance Period (collectively, the “No Cause/Good Reason Termination Fee”). In
addition, all unvested restricted stock, stock options and any other
equity-based compensation arrangements shall vest, and all stock options and
other equity-based compensation arrangements that must be exercised shall be
exercisable in accordance with the applicable award agreement. On or before
March 15 of the calendar year following the calendar year in which the
Executive’s employment with the Corporation is terminated, the Corporation shall
calculate the amount of Incentive Compensation the Executive would have received
had the Executive remained employed by the Corporation for the entire applicable
calendar year. To the extent that the amount of the Incentive Compensation the
Executive would have received had the Executive remained employed by the
Corporation for the entire applicable calendar year is in excess of 50% of the
Incentive Compensation Target for that year (the “Overage Amount”), the
Corporation shall then promptly pay to the Executive the Overage Amount. No
Overage Amount shall be payable in respect of years following the year in which
the Executive’s employment with the Corporation is terminated.


(c) In the event the Corporation terminates the Executive’s employment for
Cause, then, in addition to the benefits provided for under Sections 6(a)(i) and
6(a)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.
 
(d) In the event the Executive terminates his employment without Good Reason,
then, in addition to the benefits provided for under Sections 6(a)(i) and
6(a)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.
 
(e) For purposes of this Agreement, the Executive shall be considered to have
“Good Reason” to terminate his employment if, without his express written
consent (except as contemplated by this Agreement or in connection with the
termination of his employment voluntarily by Executive, by the Corporation for
Cause, or under the circumstances described in Section 8 hereof), (i) the
responsibilities of the Executive are substantially reduced or altered, (ii) the
Executive’s CEO Base Compensation or Chairman Base Compensation, as the case may
be, is reduced without his consent, or (iii) the Executive’s offices are
relocated anywhere other than within a fifty (50) mile radius of his office in
McLean, Virginia; provided, however, that if the Executive terminates this
Agreement for one or more of the reasons stated in clauses (i) or (ii), the
Corporation shall have a period of thirty (30) business days after actual
receipt written notice of the Executive’s assertion of Good Reason to cure the
basis for such assertion, and, in the event of cure (or the commencement of
steps reasonably designed to result in prompt cure), the assertion of Good
Reason shall be null and void.

5

--------------------------------------------------------------------------------


 
(f) For purposes of this Agreement, the Corporation shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the continued, willful
and deliberate failure of the Executive to perform his duties in a manner
substantially consistent with the manner prescribed by the Board (other than any
such failure resulting from his incapacity due to physical or mental illness),
(ii) the engaging by the Executive in misconduct materially and demonstrably
injurious to the Corporation, (iii) the conviction of the Executive of
commission of a felony, whether or not such felony was committed in connection
with the Corporation’s business, (iv) the circumstances described in Section 8
hereof, in which case the provisions of Section 8 shall govern the rights and
obligations of the parties, or (v) during the Chairman Only Period (but prior to
a Change of Control as defined in Section 7(c) below) the Executive is nominated
for election to the Board of Directors and the Corporation solicits proxies for
his election but the Executive is not elected by the stockholders; provided,
however, that if the Corporation terminates this Agreement for one or more of
the reasons stated in clauses (i) or (ii), the Executive shall have a period of
thirty (30) business days after actual receipt written notice of the
Corporation’s assertion of Cause to cure the basis for such assertion, and, in
the event of cure (or the commencement of steps reasonably designed to result in
prompt cure), the assertion of Cause shall be null and void.
 
(g) Notwithstanding any other provision hereof, the Executive shall not be
entitled to receive any payment under Section 6 or 7 of this Agreement that is
treated as “deferred compensation” within the meaning of Section 409A of the
Code and the regulations thereunder prior to the time such payment is permitted
to be made under Section 409A(a)(2)(B) of the Code.
 
7. Change in Control.
 
(a) All unvested restricted stock, stock options and any other equity-based
compensation arrangements theretofore granted to the Executive shall vest in
full on the date of a “Change in Control” (as defined in Section 7(c) below).
 
(b) In the event that the Corporation terminates the Executive’s employment with
the Corporation without Cause within twelve months after a “Change in Control”
(as defined in Section 7(c) below), or if the Executive terminates his
employment with the Corporation for Good Reason (in accordance with Sections
6(e) and (f) above) within twelve months after a Change in Control, then, in
addition to the benefits provided for under Sections 6(a)(i) and 6(a)(ii), the
Corporation shall pay to the Executive a severance benefit equal to (i) the
Executive’s then applicable annual CEO Base Compensation or Chairman Base
Compensation, as the case may be, for the Applicable Severance Period, (ii) the
cost of maintaining the level of health insurance then maintained by the
Executive (including family) under Federal COBRA laws for a period of eighteen
(18) months following the effective date of the termination, plus (iii) an
amount equal to one hundred percent (100%) of the Incentive Compensation Target,
if any, applicable during the first calendar year ending during the Applicable
Severance Period. The severance benefit shall be payable in Termination Fee
Installment Payments; that is, in equal monthly installments over the Applicable
Severance Period (as defined in Section 6(b)) with the first payment due within
five business days after the date of the Executive’s termination of employment.
In addition, all stock options and other equity-based compensation arrangements
that must be exercised shall be exercisable in accordance with the terms of the
applicable award agreement.

6

--------------------------------------------------------------------------------


 
(c) For purposes of this Agreement, “Change in Control” shall mean an occurrence
of any of the following events:
 

 
(i)
an acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “person or group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) other than an employee benefit plan of the
Corporation, immediately after which such person or group has “Beneficial
Ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the combined voting power of the Corporation's then
outstanding Voting Securities; or

 

 
(ii)
the consummation of (A) a merger, consolidation or reorganization involving the
Corporation, unless the company resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) shall adopt or assume this
Agreement and the stockholders of the Corporation immediately before such
merger, consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
the Corporation, or (C) a sale or transfer of all or substantially all of the
assets of the Corporation.

 
(d) In the event that, as a result of payments to or for the benefit of the
Executive under this Agreement or otherwise in connection with a Change in
Control, any state, local or federal taxing authority imposes any taxes on the
Executive that would not be imposed but for the occurrence of a Change in
Control, including any excise tax under Section 4999 of the Internal Revenue
Code and any successor or comparable provision, then, in addition to the
benefits provided for under Sections 6(a)(i) and 6(a)(ii) and under Sections
7(a) and 7(b), the Corporation (including any successor to the Corporation)
shall pay to the Executive at the time any such tax becomes payable an amount
equal to the amount of any such tax imposed on Executive.
 
8. Disability; Death.
 
(a) If, prior to the expiration or termination of the Employment Period, the
Executive shall be unable to perform his duties by reason of disability or
impairment of health for at least six consecutive calendar months, the
Corporation shall have the right to terminate the Executive’s employment on
account of disability by giving written notice to the Executive to that effect,
but only if at the time such notice is given such disability or impairment is
still continuing. In the event of a dispute as to whether the Executive is
disabled within the meaning of this Section 8(a), either party may from time to
time request a medical examination of the Executive by a doctor selected by the
Corporation, and the written medical opinion of such doctor shall be conclusive
and binding upon the parties as to whether the Executive has become disabled and
the date when such disability arose. The cost of any such medical examination
shall be borne by the Corporation. If the Corporation terminates the Executive’s
employment on account of disability, then, in addition to the benefits provided
for under Sections 6(a)(i) and 6(a)(ii), all unvested stock options and any
other equity-based compensation arrangements shall be terminated, and all vested
stock options shall be exercisable in accordance with the terms of the
applicable award agreement.

7

--------------------------------------------------------------------------------


 
(b) If, prior to the expiration or termination of the Employment Period, the
Executive shall die, then, in addition to the benefits provided for under
Sections 6(a)(i) and 6(a)(ii), the Employment Period shall terminate without
further notice. In such an event, all unvested stock options and any other
equity-based compensation arrangements shall be terminated, and all vested stock
options shall be exercisable in accordance with the terms of the applicable
award agreement.
 
(c) Nothing contained in this Section 8 shall impair or otherwise affect any
rights and interests of the Executive under any insurance arrangements, death
benefit plan or other compensation plan or arrangement of the Corporation which
may be adopted by the Board.
 
9. Non-Competition/Non-Solicitation.
 
(a) Non-Competition. The Executive agrees that for a period commencing on the
Effective Date and ending at the end of the Applicable Severance Period (the
“Non-Competition Period”), the Executive will not, except as otherwise provided
herein, engage or participate, directly or indirectly, as principal, agent,
officer, employee, employer or consultant or in any other comparable capacity,
in the conduct or management of, any business which is competitive with any
business conducted by the Corporation. For the purpose of this Agreement, a
business shall be considered to be competitive with the business of the
Corporation only if such business is engaged in providing services similar to
(i) any service currently provided by the Corporation or provided by the
Corporation during the Employment Period; (ii) any service which in the ordinary
course of business during the Non-Competition Period evolves from or results
from enhancements to the services provided by the Corporation as of the
Effective Date or during the Non-Competition; or (iii) any future service of the
Corporation as to which the Executive materially and substantially participated
in the design or enhancement. Nothing in this Section 9(a) shall be interpreted
to prohibit the Executive from continuing to serve as a non-employee member of
the board of directors of services companies that may compete with the
Corporation or, during the Chairman Only Period, as the non-executive chairman
of the board of such companies.
 
(b) Non-Solicitation of Employees. During the Non-Competition Period, the
Executive will not (for the Executive’s own benefit or for the benefit of any
person or entity other than the Corporation) solicit, or assist any person or
entity other than the Corporation to solicit, any officer, director, executive
or employee of the Corporation or its affiliates to leave his or her employment.

8

--------------------------------------------------------------------------------


 
(c) Reasonableness. The Executive acknowledges that (i) the markets served by
the Corporation are national and are not dependent on the geographic location of
executive personnel or the businesses by which they are employed, (ii) the
length of the Non-Competition Period is related to the length of the Employment
Period and the Corporation’s agreement to provide severance benefits as set
forth in Sections 6 or 7, above, that, under certain circumstances, will provide
additional compensation to the Executive upon the termination of the Executive’s
employment; and (iii) the above covenants are reasonable on their face, and the
parties expressly agree that such restrictions have been designed to be
reasonable and no greater than is required for the protection of the
Corporation.
 
(d) Investments. Nothing in this Agreement shall be deemed to prohibit the
Executive from owning equity or debt investments in any corporation, partnership
or other entity which is competitive with the Corporation, provided that such
investments (i) are passive investments and constitute five percent (5%) or less
of the outstanding equity securities of such an entity the equity securities of
which are traded on a national securities exchange or other public market, or
(ii) are approved by the Compensation Committee.
 
10. Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement. Failure by the Executive or the Corporation to insist
upon strict compliance with any provision of this Agreement or to assert any
right the Executive or the Corporation may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or of any other
provision or rights under this Agreement.
 
11. Enforcement. The Executive agrees that the Corporation’s remedies at law for
any breach or threat of breach by him of Sections 3, 4, 5 or 9 hereof will be
inadequate, and that the Corporation shall be entitled to an injunction or
injunctions to prevent breaches of Sections 3, 4, 5 or 9 hereof and to enforce
specifically the terms and provisions thereof, in addition to any other remedy
to which the Corporation may be entitled at law or equity. If the Corporation
sues to enforce Sections 3, 4, 5 or 9 hereof and fails to prevail in such
proceeding, the court shall award to the Executive his reasonable fees for his
attorneys, the reasonable expenses of his witnesses, and any other reasonable
expenses incurred in connection with the proceeding to the extent that the court
determines that the Executive has prevailed in such proceeding.
 
12. Arbitration. Any dispute or claim other than those referred to in Section
11, arising out of or relating to this Agreement or otherwise relating to the
employment relationship between the Executive and the Corporation, shall be
submitted to arbitration, in Fairfax County, Virginia, before a single
arbitrator, in accordance with the rules of the American Arbitration Association
as the exclusive remedy for such claim or dispute. The Executive and the
Corporation agree that such arbitration will be confidential and no details,
descriptions, settlements or other facts concerning such arbitration shall be
disclosed or released to any third party without the specific written consent of
the other party, unless required by law or court order or in connection with
enforcement of any decision in such arbitration. Any damages awarded in such
arbitration shall be limited to the contract measure of damages, and shall not
include punitive damages. In any proceeding, whether commenced by the Executive
or by the Corporation, the arbitrator shall award to the Executive his
reasonable fees for his attorneys, the reasonable expenses of his witnesses, and
any other reasonable expenses incurred in connection with the arbitration to the
extent that the arbitrator determines that the Executive has prevailed in such
proceeding.

9

--------------------------------------------------------------------------------


 
13. Full Settlement. The Corporation’s obligation to make any payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Corporation may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.
 
14. Severability. Should any provision of this Agreement be determined to be
unenforceable or prohibited by any applicable law, such provision shall be
ineffective to the extent, and only to the extent, of such unenforceability or
prohibition without invalidating the balance of such provision or any other
provision of this Agreement, and any such unenforceability or prohibition in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
15. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute one and the same instrument.
 
16. Assignment. The Executive’s rights and obligations under this Agreement
shall not be assignable by the Executive. The Corporation's rights and
obligations under this Agreement shall not be assignable by the Corporation
except as incident to the transfer, by merger or otherwise, of all or
substantially all of the business of the Corporation in a transaction in which
the successor entity remains obligated under, or by operation of law or
otherwise assumes, the Corporation’s obligations under this Agreement. In the
event of any such assignment by the Corporation, all rights of the Corporation
hereunder shall inure to the benefit of the assignee.
 
17. Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered or sent by registered or certified U.S. mail, UPS or recognized
overnight courier, properly addressed in a sealed envelope, with delivery
charges prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to:
 
Dr. Edward H. Bersoff
8322 Woodlea Mill Road
McLean, VA 22102

10

--------------------------------------------------------------------------------




and properly addressed to the Corporation if addressed to:


ATS Corporation
7925 Jones Branch Drive
McLean, Virginia 22102
Attention: Chairman of Compensation Committee


18. Compliance with Section 409A. Because the parties hereto intend that any
payment under this Agreement shall be paid in compliance with Section 409A of
the Code (“Section 409A”) and all regulations, guidance and other interpretative
authority thereunder, such that there will be no adverse tax consequences,
interest or penalties as a result of such payments, the parties hereby agree to
modify this Agreement with respect to the timing (but not the amount) of any
payment to the extent necessary to comply with Section 409A and avoid
application of any taxes, penalties or interest thereunder. Notwithstanding any
provision of this Agreement to the contrary, if the Executive is a “specified
employee” as defined in Section 409A, the Executive shall not be entitled to any
payments upon Date of Termination until the earlier of (a) the date which is six
(6) months after Date of Termination for any reason other than death, or (b) the
date of the Executive’s death. Any amounts otherwise payable to the Executive
following Date of Termination that are not so paid by reason of this Section 18
shall be paid as soon as practicable after the date that is six (6) months after
Date of Termination (or, if earlier, the date of the Executive’s death). The
provisions of this Section 18 shall only apply if, and to the extent, required
to comply with Section 409A in a manner such that the Executive is not subject
to additional taxes and/or penalties under Section 409A.


19. Miscellaneous. Except for the separate agreement related to the award of
restricted stock contemplated by Section 2(a), this Agreement constitutes the
entire agreement, and terminates and supersedes all prior agreements, of the
parties hereto relating to the subject matter hereof, and there are no written
or oral terms or representations made by either party other than those contained
herein, except that nothing contained in this Agreement shall invalidate or
supersede the terms of any previously or subsequently granted stock options or
other equity-based compensation arrangements (including without limitation the
provisions thereof relating to post termination exercisability) to the extent
that such stock options or arrangements provide more favorable terms to the
Executive. The validity, interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Virginia, without
giving effect to conflicts of laws principles. The headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement effective as of the day and year first above written.
 
EXECUTIVE:

 

 
/s/ Edward H. Bersoff
Dr. Edward H. Bersoff

 

 
CORPORATION:

 
ATS Corporation
a Delaware Corporation
   
By:
/s/ Joseph A. Saponaro
 
Joseph A. Saponaro
 
Chairman, Compensation Committee

 
12

--------------------------------------------------------------------------------


 